NOT FOR PUBLICATION                          FILED
                        UNITED STATES COURT OF APPEALS                      NOV 24 2015
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT

    UNITED STATES OF AMERICA,                      No. 13-10569

                Plaintiff - Appellee,              D.C. No. 1:12-cr-00031-AWI-
                                                   BAM-4
      v.

    KEITH WOOLRIDGE,                               MEMORANDUM *

                Defendant - Appellant.

                      Appeal from the United States District Court
                          for the Eastern District of California
                    Anthony W. Ishii, Senior District Judge, Presiding

                             Submitted November 17, 2015**
                                San Francisco, California

Before: THOMAS, Chief Judge and IKUTA and HURWITZ, Circuit Judges.

           Keith Woolridge appeals his convictions under 18 U.S.C. § 1349 for

conspiracy to commit mail fraud, under 18 U.S.C. § 1341 for mail fraud, and under

18 U.S.C. § 1028A for aggravated identity theft. We have jurisdiction under 28

U.S.C. § 1291 and affirm.


*
      This disposition is not appropriate for publication and is not precedent except
as provided by 9th Cir. R. 36-3.
**
       The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
      1. Wooldridge is not entitled to a new trial because a jury-requested

readback of certain testimony was held in the jury room, rather than in open court.

The district judge offered to conduct the readback in open court, and Woolridge’s

counsel declined, agreeing instead to the readback in the jury room. See United

States v. Perez, 116 F.3d 840, 845 (9th Cir. 1997) (claim of error waived if defendant

induced or caused the error and relinquished a known right).

      2. Notwithstanding the “general rule” that an admonition is required in

connection with a readback, see United States v. Newhoff, 627 F.3d 1163, 1168 (9th

Cir. 2010), Woolridge has not established that the district court’s failure to give one

sua sponte was plain error affecting his substantial rights. The testimony read back

to the jury was corroborated by a key government witness, and supported by

documentary evidence.       See id. at 1169 (failure to admonish did not affect

defendant’s substantial rights because several witnesses corroborated the testimony

that was read back). The testimony was read back by the court reporter in its

entirety and without interruption. Cf. United States v. Richard, 504 F.3d 1109,

1114–15 (9th Cir. 2007) (finding error when readback included only incriminating

portions of relevant testimony).

      3. The evidence was sufficient to support the conspiracy conviction under

18 U.S.C. § 1349. “‘Once the existence of a conspiracy is established, evidence

establishing beyond a reasonable doubt a connection of a defendant with the


                                          2
conspiracy, even though the connection is slight, is sufficient to convict him with

knowing participation in the conspiracy.’” United States v. Antonakeas, 255 F.3d

714, 723 (9th Cir. 2001) (quoting United States v. Dunn, 564 F.2d 348, 357 (9th Cir.

1977)) (alterations omitted). Woolridge allowed his sister, a co-conspirator, to

enroll him in online college courses, and fraudulently received over $2,000 in federal

aid. There was sufficient evidence for a rational juror to conclude that Woolridge

knew that submission of his application was part of a larger scheme to defraud, and

he participated in that scheme by sending personal identification information of

several individuals to his sister so that they could be enrolled in online courses for

similar fraudulent purposes.

      4. The evidence was also sufficient to support Wooldridge’s convictions for

mail fraud under 18 U.S.C. § 1341. “[A] conspirator may properly be found

vicariously liable for any substantive offense committed by a co-conspirator, as long

as the offense was committed during the course of and in furtherance of the

conspiracy.” United States v. Stapleton, 293 F.3d 1111, 1119 n.4 (9th Cir. 2002)

(citing Pinkerton v. United States, 328 U.S. 640, 645–47 (1946)). The acts of mail

fraud committed by other co-conspirators were reasonably foreseeable to Woolridge.

      5. There was also sufficient evidence to support the conviction for violating

18 U.S.C. § 1028A, the aggravated identity theft statute.         The evidence was

sufficient to establish the predicate crime of conspiracy to commit mail fraud, and a


                                          3
rational juror could conclude that Woolridge knew he had obtained personal

identification information of a real person. See United States v. Maciel-Alcala, 612

F.3d 1092, 1101 (9th Cir. 2010) (noting the evidence that the defendant knew the

victim was real will often be circumstantial). There was also substantial evidence

that Woolridge was aware that the victim’s information would be used absent the

right to lawfully act on her behalf. See United States v. Osuna-Alvarez, 788 F.3d

1183, 1186 (9th Cir. 2015) (holding that “the illegal use of the means of

identification alone violates § 1028A”).      A rational juror could also find that

Woolridge aided and abetted the illegal use of another’s information by transferring

the information to his sister, knowing and intending that it would be used to enroll

that person in an online university in order to fraudulently obtain financial aid.

      AFFIRMED.




                                          4